In addressing the 
General Assembly this afternoon from this rostrum, I should like first of all 
to offer Mr. Ganev my warmest congratulations on his unanimous election as 
President for the forty-seventh session. His great experience is 
unquestionably a most valuable assurance for the international community 
during this tumultuous period in the world, a world which is seeking peace, 
security and well-being. He can count on the strong support and the full 
cooperation of the Chadian delegation, which it is my privilege to head. 
Ambassador Samir Shihabi, his predecessor, won our admiration with the 
tact and skill with which he handled the serious questions that arose during 
the period of his mandate. We express to him our fullest appreciation for his 
valuable contribution. 
 
Less than 10 months after the beginning of his term of office, the 
Secretary-General, Mr. Boutros Boutros-Ghali, has put his stamp on the 
Organization and has been called upon to play a role of growing importance in 
the life of free peoples and nations. We wish him ever-greater successes and 
offer him our support in the execution of his weighty duties. We have no 
doubt he will discharge his tasks with his well-known skill and tenacity. 
I should also like to extend a warm welcome to the new Members of the 
Organization. Their presence here cannot but strengthen the universality of 
the United Nations, the goal of whose founding fathers was to bring together 
all peoples, put an end to the scourge of war and other forms of conflict, and 
above all to ensure socio-economic development and fraternity among men. 
At the last session of the General Assembly my delegation set forth the 
changes that had taken place in Chadian politics. We announced the enactment 
of the law on the conditions for the creation and functioning of political 
parties in the framework of pluralistic democracy and on the holding of a 
national sovereign conference scheduled for May 1992. It goes without saying 
that a meeting of such crucial importance for the future of the country had to 
be most carefully and rigorously prepared if optimum results were to be 
achieved. Thus, it was not possible to convene the conference on the 
scheduled date because the commission in charge of preparations for it did not 
submit its conclusions in time. 
Today I am in a position to announce from this rostrum that the Chad's 
national sovereign conference will take place during the first quarter of 
1993, at the latest. This is a solemn commitment and one that has been 
repeatedly reaffirmed. Similarly, I reiterate here and now that the 
democratic process under way in my country is irreversible. 

Looking forward to this important date, and with a desire to bring 
together the largest possible number of our fellow citizens in the daily 
management of the affairs of the State, President Idriss Deby decided, after 
long consultations, to modify the National Charter which has governed Chad 
since 4 March 1991. On this basis, Mr. Joseph Yodoyman, a member of the 
opposition, has been appointed Prime Minister and Head of Government. The new 
Government includes both representatives of the opposition parties and 
representatives of ordinary citizens. This forward-looking government has set 
for itself the objective of pursuing the orientation plan presented to the 
donors and sponsors of Chad in Geneva in June 1990. Stress has been laid on 
disengagement of the State, privatization, liberalization of the economy and 
sector-based development, with priority given to competence and experience in 
the administration and to maintaining a dialogue with our social partners. 
Like many other countries on the continent, Chad is confronting an 
unprecedented economic and financial crisis. To deal with the crisis, the 
Government adopted a number of measures to stabilize public finances. These 
measures included: an increase in individual income taxes; a 50 per cent 
decrease in compensation given to all governmental and related workers; a 
10 to 20 per cent reduction in indexed income; a 20 per cent reduction in 
lump-sum income; a 10 per cent reduction of the numbers working in public 
administration; and a reduction in State spending. These measures, which 
affect workers in both the public and the private sectors, encountered the 
vigorous opposition of the trade unions, leading to days of strikes in May, 
June, July and August 1992. 
Although the strikes were conducted lawfully, the Government had no 
choice but to maintain these measures, the overriding necessity of which was 
repeatedly underscored in the face of limited national resources. To make it 

possible for these measures to have effect, the Government is at the present 
time negotiating with social partners a social truce that will apply to the 
rest of the year. 
The Chadian people, officials and agents of the public and private 
sectors have a moral obligation to endure these sacrifices if they are to be 
able to look forward to the future with greater hope and serenity. With a 
view to reducing expenditures and establishing balance, the Government is 
pursuing its programme of restructuring the army. In this respect a protocol 
agreement has been signed with France which should make it possible to reduce 
the army from 50,000 to 25,000 men and to integrate all forces into a truly 
national army. This means that the French Government is giving us technical 
and financial assistance in this tremendous undertaking. 
In connection with this programme, my country has not lost sight of 
questions of security at the regional level, and we have taken part in 
subregional cooperative meetings in this regard. At the initiative of the 
10 States members of Central Africa, the United Nations General Assembly 
adopted by consensus on 6 December 1991 resolution 46/37 B entitled "Regional 
confidence-building measures". In keeping with this resolution, on 
28 May 1992 the Secretary-General of the United Nations announced the creation 
of the Permanent Consultative Committee on Questions of Security in Central 
Africa. The Committee is charged with developing confidence-building 
measures, promoting the limitation of armaments and furthering development in 
the subregion of Africa. From 27-30 July 1992, in Yaounde, Cameroon, the 
Committee held its organizational meeting at the ministerial level, with the 
assistance of the Office of Disarmament Affairs of the United Nations 
Department of Political Affairs. In its final report on this meeting, the 

Committee laid down, among other measures within the framework of 
peace-building, assistance for restructuring the army and providing new job 
training to military personnel. We place tremendous hopes in the results of 
this meeting and expect eventually to benefit from this assistance as we 
endeavour completely to reorganize our army. 
During the most critical periods of its history Chad has always enjoyed 
the invaluable support of the international community, and the Chadian people 
and Government are particularly grateful for this. Today again we urge all 
our partners to help us to carry out our ongoing stabilization programmes, and 
to stimulate economic activity in the country. These programmes have been 
laid down in a political context that has not always been conducive to the 
process of democratization that had been begun. Indeed, there have been here 
and there pockets of resistance to change, leading to instances of rebellion 
that have been put down thanks to the Government's policy of reaching out and 
promoting dialogue. Several peace agreements have thus been signed with 
rebellious movements, with the support of friendly countries, which deserve 
our heartfelt gratitude. 
Our joy at the ending of the cold war, which led to the beginning of a 
fruitful dialogue in the Security Council, is matched by our concern at a 
resurgence of certain problems such as injustice, ultranationalism, racism and 
religious fundamentalism, all of which are potential sources of conflict. The 
Chadian delegation would like to pay a well-deserved tribute to the 
Secretary-General, Mr. Boutros Boutros-Ghali, for his report, "An Agenda for 
Peace", which gives us valuable guidelines towards achieving a more secure, 
peaceful and just world. 
But, as I said, there remain many sources of potential concern. In 
Europe, for example, an area that had been spared violent upheavals thus far/ 

we are now helplessly witnessing a situation that defies the conscience of the 
world. The breakup of the former Yugoslavia could have led to relationships 
other than those based on war, particularly since the birth of that country 
had been accompanied by much suffering. We denounce practices such as "ethnic 
cleansing", a notion we had thought definitively eradicated from the language 
of modern nations. Chad believes that, whether in the States that have 
emerged from the former Yugoslavia or elsewhere, our conduct should be guided 
by the hallowed principles of the Universal Declaration of Human Rights and of 
all other related instruments. 
On the other hand, the Chadian delegation welcomes the evolution of the 
situation in Cambodia and expresses the hope that this most ambitious 
operation undertaken by the United Nations will be successfully concluded, as 
is so ardently desired by the international community and by the Cambodian 
people, who have suffered long enough. 
Turning now to the situation in the Middle East and Palestine, my 
delegation observes that the process which began last year in Madrid has 
continued towards a lasting solution to the Arab-Israeli crisis. The results 
of the Washington meetings, however, have fallen short of expectations. While 
we believe that a certain dynamism emerged, this will lead to success only if 
the relevant United Nations resolutions are taken into account in good faith 
thus showing a clear determination to restore peace and security in that part 
of the world. 
Even if the end of the confrontation between the two blocs has led to 
certain bright spots in Africa, with the logic of peace at work in Angola and 
Mozambique, even if democratization has made considerable progress, peace and 
harmony are not yet at home in many parts of the continent. 

For example, in South Africa, notwithstanding the positive initiatives of 
the minority Government, we must continue to condemn manoeuvres aimed at 
setting some peoples against others in an attempt to justify a system that 
belongs to another age. The international community must bring sustained 
pressure to bear to ensure that the vestiges of primitive racism will yield to 
a democratic, multiracial and egalitarian South African society. 
My country also deplores the break-up of the Somalian nation as a result 
of the appetites of certain warlords there. It is high time that we put an 
end to this abominable carnage whose victims are always the same: women and 
children. 
We strongly support the current initiatives of the Organization of 
African Unity, the Organization of the Islamic Conference and the 
United Nations, and we urge the heads of the Somali factions to sit down at 
the negotiating table and try to put an end to the terrible tragedy of the 
Somali people. 
Liberia symbolizes the freedom of the black man. For the past two years 
it has been bogged down in a war that has taken a heavy toll in human lives 
and economic infrastructure. We appeal to the sense of responsibility of the 
primary leaders of that country and urge them to heed the voice of reason. 
Civil war in the last decade of the twentieth century is a major 
challenge to the constantly expressed desire for peace and security. In the 
recent past Chad has experienced internal crises, so we are hardly in a 
position to preach to anyone. But we still believe that a sincere commitment 
to disarmament or rigorous control of the transfer of conventional weapons, 
which are flooding zones of tension or open conflict, is an absolute necessity. 
My delegation welcomes the opening of the Register on Conventional Arms 
established by the Secretary-General. However, we have no illusions as long as 

there are secret sales of weapons, which are a source of income for certain 
suppliers and a means of acquiring power for the many beneficiaries. 
If today, with a degree of optimism, everybody could agree there is a 
real desire for change and progress in the world with regard to democracy and 
human rights, the economic situation in many developing countries of Africa, 
Latin America and Asia remains particularly disturbing notwithstanding some 
progress that has been made. The cold statistics of the United Nations 
Development Programme, the World Bank and the United Nations give us food for 
thought. The economic situation of the developing countries requires urgent 
solutions. 
As was stressed by the Secretary-General, Mr. Boutros Boutros-Ghali at 
the eighth session of the United Nations Conference on Trade and Development, 
"The economic crisis that results from weakening investments and the slow 
growth of democratic institutions has threatened the national stability 
of these countries and their political future. Zones of poverty, which 
far from beginning absorbed are only spreading, are potential sources of 
violence and confrontation. The proof has already been given that these 
areas could flare up in ethnic, tribal or national conflicts. Therefore 
lasting development is an essential factor in the establishment of world 
peace and stability, which is undeniably in the mutual interest of all 
the members of the international community, whether developed or 
developing." 
My delegation supports that analysis, and we urge the international 
community to implement without delay the various instruments that have been 
adopted thus far, in particular the Declaration on International Economic 
Co-operation, more specifically the growth the development of the developing 
countries. 

If there is one question that is of concern to all the members of the 
international community, it is the challenge of the environment. My country 
is located in a Sahelian area and daily witnesses the deterioration of its 
environment, so we attach special importance to this question at both the 
national and regional levels. However, the universality of the question means 
that it can be tackled only within the framework of international co-operation 
based on interdependence and solidarity. While we welcomed the Rio Conference 
on the Environment and Development, we still believe that its results will not 
put an end to the many and varied threats to the environment if real substance 
is not given to the concept of sustainable development. 
Over the past few years human rights have played a preponderant role in 
the lives of nations. New concepts that are still vaguely defined have 
emerged. However, political pluralism alone will not solve all the problems 
of more than half of mankind. That is why we hope that at the 1993 Conference 
all questions concerning human rights will be tackled. 
The United Nations is revived and refreshed as a result of the end of the 
era of confrontation between the super-Powers. The Organization has recorded 
astounding successes in such varied fields as decolonization and the 
maintenance of international peace and security thanks to the Blue Helmets who 
are scattered around the world, notwithstanding the difficulties that have 
been encountered in implementing the ideals of the Charter. 
One such ideal is the need for solidarity among peoples, and that 
solidarity can be realized only if we take into account the elementary needs 
of those who are destitute. On the threshold of the twenty-first century, men 
must show that, having avoided a nuclear holocaust, they are now capable of 
building a universal peace through development.